Citation Nr: 1309457	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  07-36 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for schizophrenia, paranoid type, evaluated as 50 percent disabling prior to February 10, 2011, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued the Veteran's 50 percent rating for schizophrenia, paranoid type. 

In June 2009, the Veteran had a Travel Board hearing at the RO with a Judge from the Board.  A transcript of that hearing has been associated with the Veteran's claims file. 

In September 2009, the Board denied the Veteran's claim for an increased rating for schizophrenia, paranoid type.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). 

In May 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a May 2010 Joint Motion filed by counsel for the Veteran and the VA Secretary. 

In January 2011, the Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his July 2012 VA examination, the Veteran reported that he was recently awarded disability benefits from the Social Security Administration  (SSA).  There is no indication that these records have been requested or obtained from SSA.  Therefore, on remand, any determination pertinent to the Veteran's award of SSA benefits, as well as any medical records relied upon concerning that award, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA); see also Woods v. Gober, 14 Vet. App. 214 (2000) (VA is required to obtain SSA records in the context of an earlier effective date claim). 

Accordingly, the case is REMANDED for the following action:

1.  All records associated with the award of SSA benefits, as well as any medical records relied upon concerning that award, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


